Moran, P. J. A motion to dismiss the writ of error on ■the ground that the order of the Superior Court was not a final order was made in apt time and continued to the hearing, and now comes up for decision. We have reached the conclusion that the motion must be granted. The order, so- far as it directs the dismissal of the attachment suit of the Meriden Britannia Company v. Clap]) & Davies, can not be regarded as disposing of the rights of the parties, for the party who has rights in that suit is in no way a party to the order. The attachment suit is not the suit of Sercomb, but of the Britannia Company, and the company’s rights can not be said to be affected, or disposed of finally or otherwise, by the oi' der entered in a proceeding to which it was not made a party and which does not purport to bind or direct the corporation in any manner. That compliance with the order of the court by Sercomb might deprive the company of the attachment lien, is true, but it is also true that as.the record stands it is in the power of the company to prevent the dismissal of the suit, and render the order of the court in that regard futile. As the object of the proceeding evidently was to affect the interest of the corporation it should have been brought into the contempt proceedings in the court below. The sngge.-tion that a corporation can not be imprisoned for contení pt furnishes no reason for attempting to deal with its property rights or interest in a proceeding where it is not a party, particularly where, as in this case, the corporation is within the jurisdiction for the purpose of service. The law provides means for compelling obedience by corporations as well as by individuals. The court may coerce natural persons in one way and artificial persons in another. But we can not on this appeal consider the rights of the corporation at all, and our judgment on the merits of the order would in no manner conclude the company. Considering the order as relating to Sercomb and to his rights alone, it amounts to nothing more than a finding that he has been guilty of contempt of the court. There is no final judgment on this finding. He is directed to dismiss the suit of the company or show cause why he should not be punished for failing to do so. He may show ample cause, but if he shall not do so, yet it can not be said that there is any final judgment against him. There is no fine imposed, no imprisonment ordered. The judgment of the court on this contempt is as yet unspoken. The order is purely interlocutory and determines nothing finally as against the plaintiff in error. It is not, therefore, subject to review on error or appeal, and it follows that the writ of error must be dismissed. Writ dismissed.